Citation Nr: 0810948	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  05-37 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
Type II.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for coronary artery disease.

3.  Entitlement to service connection for a cerebrovascular 
accident.

4.  Entitlement to service connection for a chronic bilateral 
knee disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from October 1967 to June 
1971, after which he had extensive, certified periods of 
ACDUTRA and INACDUTRA with the National Guard, and has 
apparently also worked as a civilian Guard employee.  He was 
born in 1948.

This appeal is from actions taken by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

The veteran has recently clarified that he does not wish a 
personal hearing.

Service connection is in effect for cervical osteoarthritis, 
rated as 20 percent disabling; early vertebral spondylosis, 
lumbar spine, rated as 20 percent disabling; and tinnitus, 
for which a 10 percent rating is assigned.

The U.S. Court of Appeals for Veterans Claims (Court) issued 
a decision in Haas v. Nicholson, 20 Vet. App. 257 (2006), 
which reversed a decision of the Board which had denied 
service connection for disabilities claimed as a result of 
exposure to herbicides.  VA disagrees with the Court's 
decision in Haas, and is seeking to have the decision 
reversed by the U.S. Court of Appeals for the Federal 
Circuit.  To avoid burdens on the adjudication system, delays 
in the adjudication of other claims, and unnecessary 
expenditure of resources through remand or final adjudication 
of claims based on court precedent that may ultimately be 
overturned on appeal, on September 21, 2006, the Secretary of 
Veterans' Affairs imposed a stay on the adjudication of 
claims affected by Haas.  The specific cases affected by the 
stay include those involving claims based on herbicide 
exposure in which the only evidence of exposure is the 
receipt of the Vietnam Service Medal or service on a vessel 
off the shore of Vietnam.  

In the instant case, the issue of entitlement to service 
connection for diabetes mellitus, issue #1, will be stayed, 
since the veteran's claim is based upon receipt of the 
Vietnam Service Medal.  He has not claimed, and his service 
records do not show, that he was ever physically within the 
Republic of Vietnam, although he has cited examples of his 
physical proximity to Vietnam while on board a given Navy 
vessel, and circumstances which he believes may have actually 
exposed him to dioxins (in addition to any presumptions which 
may ultimately be applicable). 

In addition to issue #1, it is noted that the veteran's 
arguments with regard to issues ##2 and 3 are in great part 
dependent upon a claimed secondary relationship to his 
diabetes mellitus, which is turn is dependent upon the 
alleged dioxin exposure claim.  Accordingly, the Board will 
stay those as well, and will not issue a decision on these 
issues at present.  Once a final decision is reached on 
appeal in the Haas case, the adjudication of any cases that 
have been stayed will be resumed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

Available service records note at least two instances of left 
knee complaints in service in 1969 and 1970.

On a VA examination in 2001, it was noted that the veteran 
had bilateral knee complaints and range of motions were 
decreased, but it was said that X-rays were negative.  An 
addendum is of record reflecting that neither the file nor 
the veteran was examined personally, and that history of knee 
pain was not diagnostic.

Most of the National Guard records in the file relate to the 
veteran's heart and other problems rather than his knees.

The veteran has indicated that since 1993 or so he has been 
seen privately by only one group of physicians, two of whom 
have provided statements.  Clinical records are not shown 
from that group as relates to his knees.

A statement is of record from Dr. GG, dated in November 2000.  
Dr. G reported that the veteran had been his patient for some 
years, and he had looked at his medical records.  He 
concluded that the veteran's current orthopedic problems, 
including relating to his knees, more likely than not 
manifested themselves during service and were aggravated 
during his subsequent Guard tours to present.  The nature of 
current knee problems was not further delineated, and 
clinical records relating to his knees did not accompany the 
statement.

A statement is of record from RLH, M.D., dated in June 2003, 
to the effect that the veteran had been his patient for a 
number of years and had been diagnosed with "mechanical knee 
pain which would certainly fit the description of your 
problems over the years".

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a) (2007)), and 
secondary service connection may be found where a service-
connected disability aggravates another, non-service-
connected, condition (i.e., there is an additional increment 
of disability of the other condition which is proximately due 
to or the result of a service-connected disorder).  Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  A recent regulatory 
amendment essentially codified Allen by adding language that 
requires that a baseline level of severity of the non-
service-connected disease or injury must be established by 
medical evidence created before the onset of aggravation.  In 
this case, service connection is in effect for arthritic 
involvement of both the cervical and lumbar segments of the 
veteran's back.  Any potential secondary impact on his knees 
has not been addressed to date.  

Based on the evidence now of record, the Board finds that 
additional development with regard to issue #4 is necessary 
before a final decision is rendered.

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

    (a)  Up-to-date National Guard, private 
(and VA, if any) clinical records for his 
knee symptoms should be acquired and added 
to the file.  

    (b)  If the veteran had additional 
evidence which might be available with 
regard to his knee disabilities and 
arthritis, if any, from the time of his 
active service until present, he should 
submit it, and VA should assist as 
feasible.  

2.  The veteran should be scheduled for a 
VA orthopedic evaluation by an examiner 
who has not previously evaluated him, to 
determine the nature and etiology of all 
current knee problems.  

Specifically, after review of the evidence 
of record, the examiner should opine as to 
the following (in the context of what is 
at least as likely as not): 

    (a) What is the correct diagnosis(es) 
of all current knee disabilities; and when 
and by what were they first demonstrated;

    (b) To what are each of these 
disabilities attributable; 
    
    (c) Are they in any way attributable to 
any cause of service origin, including in-
service trauma;

    (d) is it at least as likely as not 
that any other joint problems were 
attributable to the back problems already 
service connected, and by what is that 
determinable?
    
    (e)  The Board notes that "at least as 
likely as not" does not mean merely with 
the realm of medical possibility, but 
rather that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as it 
is to find against it.

3.  The case should then be reviewed, and 
if the decision remains unsatisfactory, a 
supplemental statement of the case should 
be issued and the veteran and his 
representative should be given a 
reasonable opportunity to respond.  

The case should then be returned to the 
Board for final appellate consideration.  
The veteran need do nothing further until 
so notified.  
 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

